PER CURIAM
Petitioner was convicted of rape in the second degree and was sentenced to a six-year term of imprisonment with a three-year minimum.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 7, crime category 4 with a matrix range of 16 to 22 months, but sustained the 36-month minimum.
Petitioner appealed from the final order of the Board dated June 17, 1986. The Court of Appeals affirmed from the bench.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135 and failed to consider certain factors in mitigation. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
Petitioner claims as mitigation that he has had good luck on probation in the past and that he had been undergoing counseling for sex abuse, which apparently was not successful. The Board was correct in deciding there was no mitigation.
The decision of the Court of Appeals is affirmed.